Title: To Thomas Jefferson from William Clark and Meriwether Lewis, 18 May 1804
From: Clark, William,Lewis, Meriwether
To: Jefferson, Thomas


          
            Sir,
            Saint Louis, May 18th. 1804
          
          The following is a list of Articles forwarded you by Mr. Peter Chouteau.
           Minerals.
          
            
              No. 1. A specimen of Silver Oar from Mexico
              
              
            
            
              No. 2. ditto of lead, supposed to contain a considerable quantity of Silver, from Mexico. 
              }
              These were presented me by Mr. Peter Chouteau, who received them from the Osage Indians—They having collected them in some of Their War excursions into that Country 
            
            
              No. 3. An elegant specimen of Rock Chrystal, also from Mexico—
              }
            
            
              
              
              
            
            
              Nos. 4. & 5. Specimens of led Oar from the Bed of the Osage River.
              }
              presented by Mr. Boilevin and Mr. Peter Chouteau.
            
            
              Nos. 6, 7—8—9—10—11—12 14—& 15.—Specimens of led Oar from the mine of Berton, Situate on the Marimec River, now more extensively wrought than any other led mine in Louisiana.
              }
            
            
              
              
              
            
          
          
            
              Miscellanious
              }
              
            
            
              Articles.
              
            
          
          
          
            
              No 13.—Taken from the Stomach of a Buffaloe, which I suppose has been formed by the Animal’s licking itself and thus collecting and swallowing the hair of its old coat, which from the motion, warmth and moisture of the Stomach has been reduced to the shape and consistance of the sample—
              }
              presented by Doctr. Anthony Sograine.
            
            
              
              
              
            
          
          
            
              Miscellanious
              }
              
            
            
              Articles—
              
            
          
          
            
              A horned Lizzard, a native of the Osage Plains, on the Waters of the Arkansas River, from five to six hundred miles West of Saint Louis, in a small Trunk—
              }
              presented by Mr. Charles Gratiott
            
            
              
              
              
            
            
              A Specimen of Salt formed by concretion, procured at the great Saline of the Osage Nation, situate on  a Southern branch of the Arkansas River, about six hundred miles West of St. Louis.—
              }
              presented by Mr. August Chouteau—
            
            
              
              
              
            
          
          Maps &c.
          
            
              A chart of the Mississippi, from the mouth of the Missouri, to New Orleans compiled from the observations of Mr. August Chouteau, mad with a marinors Compass, distance being computed by his own estimate and that of many other French traders, accustomed to ascend and descend this River, the same being drawn by Mr. Soulard, late Surveyor General of Upper Louisiana.—
              }
              Presented by Mr. August Chouteau—
            
          
          Continued }
          
          A Map of a Part of Upper-Louisiana, compiled from the best information that Capt. Clark and myself could collect, from the Inhabitants of Saint Louis, hastily corrected by the information obtained from the Osage Indians lately arrived at this place. The Country claimed by the Osage Nation is designated on this Map, by lines doted with red ink. The Country lying between those lands claimed by the Osage Nation, and the Mississippi, imbraces all the Settlements at present established in Upper-Louisiana, except the Settlement near the mouth of the Arkansas and those below it—there are no settlement beyond the St. Francis river and I think it would be good policy to prohibit any settlement being made beyond it; the country between this river and White river which lies West of it, is said to be a delightful tract of land, and there appears to be no Indian claim to it—
          I have designated by lines doted with red ink, the manner in which I concieve it would be most proper to district Upper Louisiana for governmental purposes.—this map has but small claims to correctnes, but I hope it will furnish some general ideas of the country which may be servicable.
          
            M. Lewis.
          
          
            Continued }
            
              
                Two plans of the town of St. Louis, you’l find on examination that they do not perfectly correspond—the small one is that which I believe to be correct—the deviation from which, observeable in the large one may properly in my opinion, be attributed to the late unauthorised Sales of land in this quarter.—
                }
                The Smallest of these was drawn and presented by Mr. Soulard—the largest was more recently drawn in part by the same gentleman, and completed by Capt. Clark.—
              
            
          
        